Per Curiam.
This is an action for damages for personal injuries sustained in an automobile accident which took place on August 11, 1929, about ten miles from Denison, Iowa.
There was a trial to a jury, a verdict for the plaintiff, and defendant appeals.
The evidence in the record, in brief, discloses that defendant was driving an automobile which she had obtained from her mother, and in which plaintiff was a passenger; that defendant was proceeding over a newly graveled road in which a ridge of gravel had been piled up in the center. Ahead of the defendant’s automobile was a Ford proceeding in the same direction. This automobile the defendant attempted to pass. About this time others in the party warned the defendant of the high speed at which she was traveling. Notwithstanding the warning, she increased her speed, crossed the ridge to the left side of the road, proceeded some distance on that side, till she passed the Ford, and then recrossed the highway to the right side thereof. At this point her car, due to the high rate of speed at which it was traveling, became unmanageable, swerved from one side of the road to the other, and finally into and across a ditch, breaking down and overrunning a wire fence and colliding with a telephone pole, and finally coming to a stop in a field beside the highway. The telephone pole was broken off at its junction with the earth, and the automobile overturned, which resulted in the injuries from which the plaintiff now suffers, the nature and character- of which- are not a matter of dispute in this record.
A careful examination of the pleadings, evidence, and instructions of the court convinces us that the conclusion that the defendant’s reckless operation of the car in a grossly negligent manner occasioned the. injuries in question is correct, and that the case was properly submitted to. the jury, and -their verdict finds ample support in the proof.
*213We have also carefully examined the assignments of error as made by the appellant, and the authorities cited in support of her contentions contained in her brief, but find nothing which in view of the record as an entirety would justify a reversal of the case.
It follows that the judgment of the trial court is right, and it is
Affirmed.